DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After-Final submission filed on 10/09/20 (hereinafter “10/09/20 Amendment") has been entered by the filing of the RCE on 11/06/20, and fully considered.

Response to Amendment
3.	In the 10/09/20 Amendment, claims 13, 16, 18-20, & 23 were amended.  No claims were cancelled (claims 1-12, 14, 15, 17, 21, & 22 were cancelled in one or more prior amendments), or newly added.  Accordingly, claims 13, 16, 18-20, & 23 remain pending in the application.  
4.	The 10/09/20 Amendment has overcome the rejections under § 112(b) previously set forth in the Final Office Action mailed 06/09/20, with the exception of one of the rejections of claim 13 under § 112(b) which has been maintained.  A new claim objection is set forth herein along with new grounds of rejection under §§ 112(a) & 112(b), necessitated by Applicant’s Amendment.  The rejections under § 103 have been updated to address the new claim limitations.


Claim Objections
5.	Claim 13 is objected to because of the following informalities:  
	In claim 13, line 4, the recitation of “by which wearer can bend down” should instead recite --by which a wearer of the cooling suit can bend down-- for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 13, 16, 18-20, and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
8.	Regarding independent claim 13, the claim has been amended to recite the limitation of:
a textile carrier system operable to receive the pressurized gas cylinder in the form of a backpack with two wide shoulder carrying straps and a lap strap and a textile sleeve tightly enclosing the cylinder…

Emphasis added.

The as-filed Specification describes a carrier device (21) as comprising only two wide shoulder carrying straps (22) and a lap strap (23) [see the published application (U.S. 2018/0213855) at ¶[0023]], but makes no explicit reference to a “sleeve.”  While Examiner notes that FIG. 3 does fairly depict a sleeve surrounding cylinder (17), neither the as-filed i.e., “tightly enclosing the cylinder”).   
For this reason, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claim 13.     
9.	Dependent claims 16, 18-20, & 23 are rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 13, 16, 18-20, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
12.	Claim 13 recites the limitation “the inwardly branching gas ducts are arranged in a space between the outer layer and the gas-permeable material” in lines 9-10, but then later recites “the inwardly branching gas ducts are formed on the inside of the portion for the legs, the torso, and the arms” in lines 15-16.  These limitations render the claim indefinite, as it is not clear whether the recitation of “the inside” is intended to be an inner-facing side or surface of the outer layer, or a side or surface of the gas-permeable material that faces the space between the outer layer and the gas-permeable material.  As such, the structure required by the claim is not clear.  Clarification is required.  This rejection, previously set forth in the 06/09/20 Final Action, at pg. 3, ¶8, has been maintained as it was not addressed in the instant amendment.  
13.	Claim 13 additionally recites the limitation “a textile carrier system… with two wide shoulder carrying straps” in lines 20-21.  The term "wide” is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claims, the specification does not provide e.g., of what would constitute a “wide” strap versus a “narrow” strap), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
14.	Claim 13 further recites the limitation “a textile sleeve tightly enclosing the cylinder” in lines 21-22.  The term "tightly” is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
15.	Claim 13 further recites the limitation “by which wearer can bend down effortlessly” in line 22.  The term "effortlessly” is a relative term which renders the claim indefinite.  The term "effortlessly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
16.	Dependent claims 16, 18-20, & 23 are rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).
17.	Claim 16 recites the limitation “by a separate valves of the cooling system” in line 4 of the claim.  This recitation renders the claim indefinite, as the recitation of “a” (singular) indicates that only one separate valve may be required, however the recitation of “valves” (plural) indicates that more than one valve may be required.  As such, it is not clear how many separate valves are required by the claim.  Clarification is required.  

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,527,612 to Carpenter et al. (“Carpenter”) in view of U.S. Patent No. 6,901,608 to Szczesuil et al. ("Szczesuil"), further in view of U.S. Patent No. 2,657,396 to Klein et al. (“Klein”) and U.S. Patent Application Publication No. 2004/0000343 to Turan, Jr. (hereinafter "Turan").
21.	Regarding claim 13, and as best understood (see rejections under § 112(b) set forth above), Carpenter teaches a cooling suit [cooling garment (22) – col. 3, ll. 6-12; col. 4, ll. 27-30; FIGS. 2-3] having a portion… for torso [col. 4, ll. 27-30; FIGS. 2-3]…,the cooling suit comprising: 
an opening hose sleeve [cooling medium inlet – col. 3, ll. 26-31]; 
inwardly branching gas ducts [first set of conduits (24A) and second set of conduits (24B) – col. 3, ll. 12-25; col. 3, line 64 – col. 4, line 26; FIGS. 2-3] having several outlet openings [col. 3, ll. 22-25; FIG. 5]; 
a pressurized gas cylinder [canister or cooling source (26) – col. 3, ll. 26-41; FIGS. 1-3, & 5] with a coupling piece connected to the hose sleeve [col. 3, ll. 26-63; FIGS. 1-3, & 5]; 

an outer layer over the gas-permeable material, and the inwardly branching gas ducts are arranged in a space between the outer layer and the gas-permeable material, wherein the outlet openings of the inwardly branching gas ducts are positioned for letting gas flow out to cool… abdomen,… chest,… and lower back at abdominal extension height [col. 4, ll. 27-53; col. 3, ll. 6-25; FIGS. 2-5],
the inwardly branching gas ducts are formed on the inside of the portion for… the torso [col. 4, ll. 27-53; col. 3, ll. 6-25; FIGS. 2-5]…, and 
a valve with an adjusting wheel is provided at the pressurized gas cylinder [flow control valve (28) with adjusting wheel (see FIGS. 2, 3, & 5) is provided at the pressurized gas cylinder – col. 3, ll. 35-41; FIGS. 2, 3, & 5]… for delivery of expanded gas from the pressurized gas cylinder into the into the inwardly branching gas ducts [col. 3, ll. 35-41; FIGS. 2, 3, & 5]. 
A.	Legs/Torso/Arms 
While Carpenter teaches that the cooling suit [cooling garment (22)] can assume various forms [col. 4, ll. 27-30; FIGS. 2-3], Carpenter does not explicitly teach that it is a suit for legs and arms (in addition to a vest for surrounding the torso), and therefore fails to teach the following emphasized claim limitations concerning the legs and arms:
[the] cooling suit having a portion for legs, for torso, and for arms; 
wherein the outlet openings of the inwardly branching gas ducts are positioned for letting gas flow out to cool hips, hollows of knees, crotch, abdomen, armpits, chest, arm joints, side directed to the torso of lower arms, neck, and lower back at abdominal extension height; and
the inwardly branching gas ducts are formed on the inside of the portion for the legs, the torso, and the arms.
e.g., col. 3, ll. 38-40; & FIG. 1].  Szczesuil teaches that the cooling garment or suit (12) has many applications, including for protection against extreme temperature conditions [Szczesuil, e.g., col. 8, ll. 15-19].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Carpenter to include a portion for the legs and arms (in addition to the torso), and to also have the inwardly branching gas ducts formed on the inside of the portion for the legs and the arms (in addition to the torso) in order to cool a greater portion of the wearer’s body, which would be advantageous in, for example, extreme temperature conditions [Szczesuil, e.g., col. 8, ll. 15-19].    
	Further, as so modified, the outlet openings of the inwardly branching gas ducts of Carpenter would then be positioned for letting gas flow out to cool hips, hollows of knees, crotch, armpits, arm joints, side directed to the torso of lower arms, and the neck in addition to the abdomen, chest, and lower back at abdominal extension height. 
	B.	Zip Fastener 
The combination of Carpenter and Szczesuil, as set forth above, does not teach that the portion for the legs, the torso, and the arms form a one-piece suit of textile and gas-permeable material with a zip fastener extending from a collar down to a crotch of the portion for the legs.
Klein, in a similar field of endeavor, relates to an improved coverall having means to ensure a more even distribution of conditioned air over the human body [Klein, col. 1, ll. 5-8].  Klein teaches that the invention comprises an outer impermeable coverall, an inner liner of fine sieve-like mesh cloth, a plurality of cords spaced apart on (and sewn at intervals to) the inner liner, a means of dividing the space between the coverall layer and the inner liner into a plurality of body areas, and a manifold for conveying conditioned air from an outside source to zip fastener extending from a collar (24) down to a crotch of the portion for the legs [see also col. 2, ll. 24-28]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter and Szczesuil to include a zip fastener extending from a collar down to a crotch of the portion for the legs, as taught by Klein, to facilitate easy donning and removal of the garment. 
C.	“Portability” of Pressurized Gas Cylinder
            While Carpenter is expressly concerned with a system that provides maximum flexibility and freedom of movement for the wearer [see, e.g., col. 1, line 66 – col. 2, line 3], Carpenter is silent regarding the portability of the canister or cooling source (26).  As such, the combination of Carpenter, Szczesuil, and Klein, as set forth above, does not teach the following emphasized claim limitations concerning the “portability” of the pressurized gas cylinder:
the [pressurized gas cylinder ] to be carried along for delivery of expanded gas from the pressurized gas cylinder into the inwardly gas ducts, wherein the pressurized gas cylinder is made of carbon-fiber material; and 
a textile carrier system operable to receive the pressurized gas cylinder in the form of a backpack with two wide shoulder carrying straps and a lap strap and a textile sleeve tightly enclosing the cylinder to form a carrier device by which wearer can bend down effortlessly or can kneel down and lie on the side to carry out work.
Turan, in a similar field of endeavor, teaches a lightweight carbon fiber air/gas supply vessel [¶[0015]] which can be conveniently carried by a workman during the course of a workday [¶[0022]].  The air/gas power supply is designed to carry a sufficient amount of air/gas to power a variety of power tools or other equipment for a substantial period of time, while at the same time having a low enough weight and a small enough form factor such that it does not interfere with a workman's activity.  The air/gas power supply system is intended to be entirely portable such that the workman can carry it throughout a work site with minimal effort [¶[0022]; see also ¶[0033]].
Turan teaches that carbon fiber vessels are preferred because they provide suitable strength to safely store compressed air/gas at pressures up to approximately 6,000 psi, that they also provide an additional advantage in that they are relatively lightweight, which adds to a workman's convenience, and that they are known and are commercially available [¶[0023]].
           Additionally, with reference to the annotated excerpt of FIG. 1 of Turan provided below, Turan teaches a textile carrier system operable to receive the pressurized gas cylinder in the form of a backpack with two wide shoulder carrying straps and a lap strap and a textile sleeve [Turan teaches two wide shoulder carrying straps (8) and lap strap (8) (see also ¶[0037]); further, as broadly as claimed, it is the Examiner’s position that back brace (6) and strap (7) collectively form a “sleeve” for securing air/gas supply vessel (2) (note that the claim sets forth no specific limitations (e.g., length, width, etc.) that further define the claimed “sleeve”)]. 

    PNG
    media_image1.png
    497
    331
    media_image1.png
    Greyscale

Annotated Excerpt of FIG. 1 of Turan
Turan further teaches that any suitable method of securing the air/gas supply vessel (2) to the workman (1) can be used [¶[0037]].  
Given that Turan teaches Applicant’s claimed carrier system (for the reasons set forth above), it is the Examiner’s position that the carrier system of Turan would likewise enable a 
Excerpt of Applicant’s FIG. 3

Excerpt of FIG. 1 of Turan

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Accordingly, given Carpenter’s concern with a system that provides maximum flexibility and freedom of movement for the wearer [see, e.g., col. 1, line 66 – col. 2, line 3], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, and Klein such that the [pressurized gas cylinder ] be carried along, the pressurized gas cylinder is made of carbon-fiber material, and further include a textile carrier system operable to receive the pressurized gas cylinder in the form of a backpack with two wide shoulder carrying straps and a lap strap and a textile sleeve tightly enclosing the cylinder to form a carrier device by which wearer can bend down effortlessly or can kneel down and lie on the side to carry out work, all as taught by Turan, since carbon fiber vessels are a strong, safe, lightweight, known, and commercially e.g., ¶[0022]].
	D.	Weights/Volume/Pressure
Carpenter is clearly concerned with a system that provides maximum flexibility and freedom of movement for the wearer [see, e.g., col. 1, line 66 – col. 2, line 3].  Carpenter teaches that a canister containing two pounds of CO2 at 800 psi would provide a “significant cooling capacity” [col. 5, ll. 57-58].  
Szczesuil also recognizes that there is a requirement that the cooling garments be relatively lightweight [col. 1, ll. 39-41].  
Klein is likewise concerned with providing a suit that is lighter in weight, and that provides freedom of movement [Klein, e.g., col. 4, ll. 31-38].
Turan additionally places an emphasis on a lightweight, convenient, and compact supply vessel [e.g., ¶’s [0015], [0022]], and teaches that the air/gas supply vessel would weigh approximately 2 pounds “which is light and convenient” [¶[0027]], and can hold compressed gases at pressures up to approximately 6,000 psi [¶[0034]].  
The combination of Carpenter, Szczesuil, Klein, and Turan, however, does not explicitly teach the specific claimed weights, volumes, or pressures, namely: 
wherein the one-piece suit alone weighs less than 3.5274 pounds (1.6 kg), and the pressurized gas cylinder holds a volume of 2 to 5 liters for carrying from 600 liters to 1500 liters of pressurized air at a pressure of 4351.13 psi (300 bar).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that the one-piece suit alone weighs less than 3.5274 pounds (1.6 kg), and the pressurized gas cylinder holds a volume of 2 to 5 liters for carrying from 600 liters to 1500 liters of pressurized air at a pressure of 4351.13 psi (300 bar), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
In the instant case, one having ordinary skill in the art would have been sufficiently motivated to make the garment of Carpenter, Szczesuil, Klein, and Turan as lightweight as possible, and with appropriate and effective values for the volume and pressure of the pressurized gas cylinder for a given task/activity, so as to ensure that the garment was not overly heavy or cumbersome so as to potentially interfere with (or cause fatigue in) first responders or personnel working in hazardous environments, or other users, that are wearing the garment during the course of their activities.   
22.	Regarding claim 16, the combination of Carpenter, Szczesuil, Klein, and Turan teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action. 
Carpenter teaches a flow control valve (28) for controlling the flow of the cooling medium through the circuit [col. 3, ll. 35-41].  
As best understood (see rejections under § 112(b) set forth above), Szczesuil further teaches multiple circuits – i.e., additional branching gas ducts for the legs and torso portions which are each separately connectable via a hose coupling to the pressurized air cylinder so that the legs and torso portions are coolable independently from each other [Szczesuil, col. 5, ll. 4-25; FIG. 6]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan to include multiple circuits – i.e., additional branching gas ducts for the legs and torso portions which are each separately connectable via a hose coupling to the pressurized air cylinder so that the legs and torso portions are coolable independently from each other, as taught by Szczesuil, so as to cool a greater portion of the wearer’s body, which would be advantageous in, for example, extreme temperature conditions [Szczesuil, e.g., col. 8, ll. 15-19].  Further, as modified to include separate circuits, it would have been obvious to one each circuit in order to provide greater control over the flow of the cooling medium through each circuit.   
23.	Regarding claim 18, the combination of Carpenter, Szczesuil, Klein, and Turan teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action. 
Szczesuil further teaches an embodiment wherein the gas ducts are formed from flat ducts fastened to the inner side of the outer layer of the suit [Szczesuil, col. 6, line 66 – col. 7, line 30; FIG. 9]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that the inwardly branching gas ducts are formed from flat ducts fastened to an inner side of the outer layer of the suit, as taught by Szczesuil, since such modification merely amounts to the substitution of one known duct type for another yielding predictable results (conveyance of gas) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), MPEP § 2143(I)(B).
The combination of Carpenter, Szczesuil, Klein, and Turan, however, does not explicitly teach the specific claimed weights, volumes, or pressures, namely: 
wherein when the pressurized gas cylinder has a 2-liter maximal capacity, the cooling suit including the textile carrier system and the pressurized gas cylinder made of carbon-fiber material weighs less than 14.33 pounds (6.5 kg).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that when the pressurized gas cylinder has a 2-liter maximal capacity, the cooling suit including the textile carrier system and the pressurized gas cylinder made of carbon-fiber material weighs less than 14.33 pounds (6.5 kg), since it has been held   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
In the instant case, one having ordinary skill in the art would have been sufficiently motivated to make the cooling suit including the textile carrier system and the pressurized gas cylinder of Carpenter, Szczesuil, Klein, and Turan as lightweight as possible, and with appropriate and effective values for the volume and pressure of the pressurized gas cylinder for a given task/activity, so as to ensure that the garment was not overly heavy or cumbersome so as to potentially interfere with (or cause fatigue in) first responders or personnel working in hazardous environments, or other users, that are wearing the garment during the course of their activities.   
24.	Regarding claim 19, the combination of Carpenter, Szczesuil, Klein, and Turan teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action. 
Szczesuil further teaches wherein the inwardly branching gas ducts branch upward and downward from the area of the lower back of the suit [Szczesuil, col. 5, ll. 3-31; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that the inwardly branching gas ducts branch upward and downward from the area of the lower back of the suit, as taught by Szczesuil, so as to cool a greater portion of the wearer’s body, which would be advantageous in, for example, extreme temperature conditions [Szczesuil, e.g., col. 8, ll. 15-19].    
25.	Regarding claim 20, the combination of Carpenter, Szczesuil, Klein, and Turan teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action. 
While Carpenter teaches that the gas ducts have outflow openings, Carpenter does not teach the specific configuration of the gas ducts such that the inwardly branching gas ducts in the torso portion of the suit have outflow openings in the area of the lower back, at the hips and 
Szczesuil teaches the configuration of gas ducts in the area of the lower back, at the hips and in the neck area, at the armpits, on insides of the arm joints, the side directed to the torso of the lower arms, and in the hollows of the knees and in the area of the crotch [Szczesuil, col. 5, ll. 3-31; FIG. 1].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that the inwardly branching gas ducts in the torso portion of the suit have outflow openings in the area of the lower back, at the hips and in the neck area, at the armpits, on insides of the arm joints, the side directed to the torso of the lower arms, and in the hollows of the knees and in the area of the crotch, so as to cool a greater portion of the wearer’s body, which would be advantageous in, for example, extreme temperature conditions [Szczesuil, e.g., col. 8, ll. 15-19].    

26.       Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carpenter, Szczesuil, Klein, and Turan, as applied to claim 13 above, and further in view of U.S. Patent No. 6,209,144 to Carter (“Carter”). 
27.       Regarding claim 23, the combination of Carpenter, Szczesuil, Klein, and Turan teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
The combination of Carpenter, Szczesuil, Klein, and Turan does not, however, teach wherein the gas-permeable material is made of pure cotton or a cotton blend with a proportion of synthetic fibers.
Carter, in a similar field of endeavor, teaches a protective garment (10) for maintaining the body temperature of the garment wearer at a comfortable and safe level at the wearer's body extremities and important body areas, that is provided with a supply of a ventilating coolant 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carpenter, Szczesuil, Klein, and Turan such that the gas-permeable material is made of pure cotton, since such modification merely amounts to the substitution of one known material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), MPEP § 2143(I)(B).

Response to Arguments
28.	As noted above, a new claim objection is set forth herein along with new grounds of rejection under §§ 112(a) & 112(b) necessitated by Applicant’s Amendment.
29.	The rejections under § 103 have been updated to address the new claim limitations.  
30.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered, but they are not persuasive.  Particularly, Applicant’s arguments largely focus on the references individually without properly considering the combination of references (Carpenter, Szczesuil, Klein, and Turan) as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As an example, arguing that Carpenter does not teach a suit for cooling legs and arms [10/09/20 Amendment, pg. 8] ignores the formulated rejection, as the rejection makes clear that Szczesuil is relied upon for the teaching of a cooling garment or suit having cooling tubing dispersed therethrough, and which clearly covers the legs and arms, in addition to the torso.  
entire body [see FIG. 1], with the rejection making clear that Carpenter’s suit would be modified to likewise cover the body, particularly in view of Carpenter’s explicit teaching that the cooling suit can assume various forms [col. 4, ll. 27-30].
	Similarly, Klein is relied upon only for the teaching of a suit having a zip fastener extending from a collar down to a crotch of the portion for the legs, nothing more.  As such, arguments concerning the age of the Klein reference as well as how cooling air flows throughout Klein [10/09/20 Amendment, pg. 9] are completely irrelevant to the formulated rejection.  Klein is certainly pertinent, regardless of its age, to one having ordinary skill in the art considering ways to facilitate easy donning and removal of a cooling garment.
	Similarly, arguing that Turan does not relate to cooling [10/09/20 Amendment, pg. 8] is not persuasive, as Turan is clearly relied upon for the teaching of a carrier system for a lightweight air/gas supply vessel.
	Again, a myopic focus on individual references plainly ignores the formulated rejection (particularly when attacking a reference individually for something for which it is not even relied upon in the rejection), and improperly fails to consider the combination of references on which the rejection is based. 
	Further, unsupported conclusory assertions that the ages of the references somehow provide evidence that the claimed invention was not easily achievable [10/09/20 Amendment, pg. 17] are not compelling legal arguments.  
Examiner has established a legally proper prima facie case of obviousness by demonstrating that, when properly considered as a whole, the combination of Carpenter, Szczesuil, Klein, and Turan renders claim 13 obvious under § 103.  Applicant’s arguments have failed to establish otherwise.  As such, the rejections under § 103 are maintained. 

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794